                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RDS VENDING LLC
                       Plaintiff,
               v.                                     CIVIL ACTION NO. 20-3928

 UNION INSURANCE COMPANY and
 USI INSURANCE SERVICES LLC
                       Defendants.

                                           ORDER

       AND NOW, this 13th day of May 2021, upon consideration of Defendant Union

Insurance Company’s Motion to Dismiss, the responses and replies thereto, and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED that:

           1. Defendant Union Insurance’s Motion to Dismiss [Doc. No. 26] is GRANTED.

              All claims against Defendant Union Insurance are DISMISSED with prejudice,

              and Union Insurance Company is TERMINATED as a defendant.

           2. Defendant Union Insurance’s First Motion to Dismiss [Doc. No. 17] is

              DISMISSED as moot.

           3. Defendant Berkley Mid-Atlantic Group LLC’s Motion to Dismiss [Doc. No. 18]

              is DISMISSED as moot. As no claims have been raised against Berkley Mid-

              Atlantic Group in the Amended Complaint, Berkley Mid-Atlantic Group is

              TERMINATED as a defendant.

       It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                       _____________________
                                                       CYNTHIA M. RUFE, J.
